 

Case 1:20-cr-00005-GBD Document 13 Filed 06/08/20 Page 1 of 1

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee eee ee eee eee ee x
UNITED STATES OF AMERICA,
-against-
KEVIN HAYNES, : 20 Crim. 05 (GBD)
Defendant. :
we ee ee eee ee eee ee x

GEORGE B. DANIELS, United States District Judge:
The status conference scheduled for June 17, 2020 is canceled. A plea hearing is scheduled
for July 29, 2020 at 10:00 am. Time is excluded in the interest of justice pursuant to the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7)(A), until that time.

Dated: New York, New York
June 8, 2020
SO ORDERED.

Fsig, 6. Doral

B. DANIELS
United States District Judge

 

 
